IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50020
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

JUAN MANUEL MARTINEZ-GAMBOA

                  Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-88-CR-230-H
                       --------------------
                           June 15, 2000

Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Juan Manuel Martinez-Gamboa (Martinez) appeals the district

court's denial of his "Motion to Issue Mandamus to Return

Property Pursuant to Rule 41(e) and 1331."    He seeks the return

of $311,720 seized during the arrest of three codefendants for

charges relating to the distribution and sale of marijuana in the

United States.    The three codefendants were driving to El Paso,

Texas, in a motor home when they were stopped by federal and

state authorities; a search of the motor home revealed marijuana


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50020
                                 -2-

residue and the $311,720.

     As Martinez's criminal proceedings have ended, we treat his

motion for return of property as a civil complaint.     United

States v. Robinson, 78 F.3d 172, 174 (5th Cir. 1996).

     Although not addressed by the district court, we conclude

that Martinez lacked standing to seek the return of the $311,720.

     The record does not support Martinez's allegation of a

lawful ownership interest in the $311,720.   Martinez alleges an

ownership of the $311,720 by pointing to the presentencing

report's statements that he was a leader or organizer of a

conspiracy to bring marijuana into the United States and that he

was seen by FBI agents loading marijuana into the motor home from

which the money was eventually seized.

     No property right exists in moneys furnished or intended to

be furnished by any person in exchange for a controlled

substance, see 21 U.S.C. § 881(a)(6), and Martinez has offered no

other explanation for his alleged ownership of the $311,720.

Neither can he claim that he had possession of the money as a

bailee.   First, Martinez cannot have been a bailee of the money

because he did not have possession of the money.   Even if

Martinez had been present when the money was seized, he could not

prove that the forfeited property was subject to a lawful

bailment.   United States v. $321,470,874, 661 F.2d 298, 304 (5th

Cir. 1989).

     The district court's denial of Martinez's motion for return

of property is AFFIRMED.